IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1770
                               Filed March 2, 2022


IN THE INTEREST OF S.C.,
Minor Child,

A.C., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Mahaska County, Rose Anne

Mefford, District Associate Judge.



      A mother appeals from the termination of her parental rights. AFFIRMED.



      Rebecca L. Petig of Bierman & Petig, P.C., Grinnell, for appellant mother.

      Thomas J. Miller, Attorney General, and Gretchen Witte Kraemer, Assistant

Attorney General, for appellee State.

      Lynnette Lindgren of Faulkner, Broerman & Lindgren, Oskaloosa, attorney

and guardian ad litem for minor child.



      Considered by Tabor, P.J., and Greer and Ahlers, JJ.
                                          2


GREER, Judge.

       The mother,1 A.C., appeals from the termination of her parental rights to her

child, S.C., born in 2019. She argues that the State did not prove the statutory

grounds for termination, the State did not make reasonable efforts to reunify her

with the child, the juvenile court should have granted her a six-month extension,

and termination is not in the best interests of the child. Because the State provided

clear and convincing evidence to find that the mother and child could not be

reunified at the time of the termination hearing, the mother never requested

additional services, the mother did not prove that reunification would be possible

after six more months, and the child’s best interests are served by termination, we

affirm the juvenile court’s termination of the mother’s parental rights.

Background Facts and Proceedings.

       In January 2021, a friend found the mother and her boyfriend in their room.

Neither could be woken, and S.C. was unattended and soaked in urine. The home

had multiple animals along with feces, dirt, and food on the floor. Police informed

DHS of the situation and shared that the mother had no diapers or wipes for the

child. A DHS child protective services worker (CPS) visited the home the next day

and found it clean and hazard free. But, less than ten days later, law enforcement

received reports that the child was seen outside in only a diaper despite blizzard-

like conditions. When officers arrived at the home, the mother would not let them

enter. The officer noted that the child was indeed only in her diaper and her skin



1The father was incarcerated throughout the involvement of the Iowa Department
of Human Services (DHS) with the family. His parental rights were also terminated.
He is not a party to this appeal.
                                          3


was red. The next day, the mother contacted a woman online whom she had met

a few times through the child’s father. The mother gave the child to the woman

and her husband2 and, in return, asked for twenty dollars for dog food. The mother

offered them a note giving the woman custody of the child. Because the child had

what appeared to be dog bites on her buttocks, the woman and her husband took

the child to the doctor, who also noted that the child’s leg muscles were

developmentally weak.3 Once DHS learned of the handoff of the child, along with

allegations that the mother was using methamphetamine, service providers began

calling the mother, but her phone was not in service. DHS requested the child be

removed from the mother’s care and petitioned for the child to be adjudicated a

child in need of assistance (CINA), and the child was placed in foster care.

       The mother was eventually found and interviewed by CPS. She stated she

had ended her relationship with her boyfriend, reconciled with the child’s father,

and moved in with the paternal grandmother. The mother denied taking the child

out in the cold without proper winter clothing but admitted leaving the child with the

other family. Ultimately, the allegations of child abuse through denial of critical

care—failure to provide proper supervision—were founded against the mother.

Yet the concerns about her drug use were not verified.

       The child was adjudicated CINA at the end of February and removed from

the mother’s care and custody.       The mother began participating in services,

including obtaining a mental-health evaluation, substance-abuse evaluation, and


2 There were allegations the woman had a history of assault charges and her
husband was on probation for manufacturing marijuana.
3 The paternal grandmother attributed the leg weakness to the mother leaving the

child in the high chair for extended periods of time.
                                           4


psychological assessment, and engaging in fully supervised visits, parenting

classes, and SafeCare. The mental-health evaluation led to a diagnosis of major

depressive disorder, post-traumatic stress disorder (PTSD), and panic disorder.

But, after the substance-abuse evaluation, no treatment was recommended.

Subsequent drug tests all came back negative.            The mother attended some

mental-health counseling sessions, but stopped going in July despite reporting to

providers she was still attending.4

       At the termination hearing, a provider testified that she called the facility that

morning and was told the mother had not been attending appointments. The

mother testified, however, that she had been going and provided the names of

counselors.   The mother also told providers in the month leading up to the

termination hearing that she was previously diagnosed with schizophrenia and had

run out of her medication; she had an appointment scheduled but did not have a

new prescription as of October 2021. She struggled to complete the requirements

to file for disability. Still, she was taking her prescribed medication at the time of

the termination hearing and had successfully completed both the parenting classes

and SafeCare.

       Throughout DHS’s involvement, the mother had many temporary living

arrangements. She left the paternal grandmother’s home because the relationship

with the paternal grandmother was not healthy for her and the mother began self-

harming. She then moved in with a friend who would not allow DHS visits to occur

in her home because the friend had three of her own children taken from her care


4The mother missed the one appointment scheduled in July, two scheduled in
August, and one scheduled in September with a different provider.
                                          5


by DHS. The mother then moved in with another friend who also had children

removed from her care and had previous issues with methamphetamine use.

While living with the second friend, the mother failed to secure a release from her

roommate so DHS could conduct a background check. The mother testified that

she had not seen this friend using drugs but was unsure if the friend was clean of

substances. And during the mother’s visitation, it was observed that this roommate

would call the mother to ask for upwards of $100 at a time. Providers explained

their concerns to the mother about her continuing to live with this friend, especially

if the child was to be returned to her care, but she found no alternate housing. 5

She also had on-again, off-again relationships with both the boyfriend and the

father; the latter relationship was described by one provider as toxic and

controlling. But, in the month before the termination hearing, the mother secured

employment as a waitress at a local restaurant.

       Multiple providers testified as to the mother and child’s strong bond, and the

mother attended all of her twice-weekly visits, even scheduling additional visits

when they could be provided. But, she often had to be prompted or redirected

during the visits to engage with the child, stay focused, and not yell. The provider

who supervised the visits testified that the mother would try and persuade the child

to play on her phone rather than getting up and playing, even if the child was not

interested. The mother did not consistently bring baby supplies or toys for the visit.

Often the mother would choose to be on her phone with the boyfriend during her

visits with the child. The providers had to correct the mother on how she disciplined


5 By the time of the termination hearing, the mother had applied for housing through
the Department of Housing and Urban Development but was waiting approval.
                                           6


the child and changed her diaper. Because of the lack of progress in her parenting

skills, despite parenting classes and hands-on instruction, visits never progressed

beyond fully-supervised.

         At the termination hearing,6 the DHS social worker testified the department

did not feel comfortable returning the child to the mother’s care because of her

fluctuating    romantic   relationships,   her   non-attendance   at    mental-health

appointments, and the unstable living situation. Overall, there was concern the

mother would return to her pre-removal behavior and not provide the child proper

supervision. The social worker testified that she did not believe enough progress

could be made in the next six months to warrant an extension. She also stated

that the mother had not requested any additional services or additional efforts for

reunification. The SafeCare provider who attended some visits testified on behalf

of the mother, stating the mother had adequately finished the SafeCare modules

and there were no safety concerns during the visits. But the provider admitted she

would worry about the child being left alone with the mother for more than a couple

of hours.

         The mother does not have a driver’s license or a car. Her plan, if the child

was returned to her, was to have a neighbor drop the child off with the maternal

cousin or aunt, whom the mother intended to ask to provide child care while she

was at work. When the father was released from prison, she expected the two of

them to find other housing. Even so, she also stated she would be willing to set

aside her relationship with the father to keep the child in her care.



6   The termination hearing occurred across two days, October 4 and October 25.
                                         7


       The court terminated the mother’s parental rights pursuant to Iowa Code

section 232.116(1)(h) (2021) in a November order. The mother timely appealed.

Discussion.

       We review a termination of parental rights de novo. In re P.L., 778 N.W.2d

33, 40 (Iowa 2010). We typically follow a three step framework, which begins with

analyzing the statutory grounds on which the court terminated the parent’s rights,

then considering the child’s best interests, and then addressing any exceptions to

the need for termination provided in Iowa Code section 232.116(3). Id. at 40–41.

But, if one of these three steps is not challenged by the parent, we do not consider

it. See id. at 40 (“Because the father does not dispute the existence of the

[statutory] grounds . . . we do not have to discuss this step.”). The mother here

raises four challenges to the termination of her parental rights: that the State did

not prove by clear and convincing evidence the elements supporting termination

under section 232.116(1)(h); the State did not make reasonable efforts to reunite

the mother and child; the juvenile court should have granted her a six-month

extension rather than terminating her rights; and termination is not in the best

interests of the child. We address each challenge in turn.

       Statutory Grounds.

       The mother argues that the State did not prove the elements required by

section 232.116(1)(h). Specifically, she disputes the last element, which requires

the State to prove “[t]here is clear and convincing evidence that the child cannot

be returned to the custody of the child’s parents as provided in section 232.102 at

the present time.” See Iowa Code § 232.116(1)(h)(4). Our supreme court has
                                            8


interpreted this to mean the child would be able to be returned at the time of the

termination hearing. See In re D.W., 791 N.W.2d 703, 708 (Iowa 2010).

       The State provided ample evidence that the mother could not resume

custody at the time of termination. While the mother loves the child and we laud

her for following many of the State’s recommendations, she did not have

appropriate housing for the child, had not made a concrete plan for child care, and

had no personal transportation. More concerning, she was still in the midst of

regaining her footing with her mental-health treatment. And, providers testified that

they did not feel comfortable moving the mother into unsupervised visits or leaving

the child with her overnight, let alone offering a green light to full-time parenting

responsibilities.   The mother, in closing argument at the termination hearing,

admitted that what she was really asking for was more time and services to get her

to the point of taking over custody. We find that the State satisfied its burden of

proof on the statutory elements.

       Reasonable Efforts.

       As an extension of her previous argument, the mother argues that

reasonable efforts were not made towards reunification by the State. See In re

C.B., 611 N.W.2d 489, 493 (Iowa 2000) (“The State must show reasonable efforts

as a part of its ultimate proof the child cannot be safely returned to the care of a

parent.”). Still, “[i]n general, if a parent fails to request other services at the proper

time, the parent waives the issue and may not later challenge it at the termination

proceeding.” In re C.H., 652 N.W.2d 144, 148 (Iowa 2002); see also C.B., 611

N.W.2d at 293–94 (“We have repeatedly emphasized the importance for a parent

to object to services early in the process so appropriate changes can be made.”)
                                          9


Telling a social worker alone is not enough; the parent must tell the court of any

shortcomings. C.H., 652 N.W.2d at 148. The mother faults DHS for not pursuing

recommendations from the psychological assessment and from the parenting

evaluation.7 But it takes two to tango. Following the mental-health evaluation, the

mother stopped attending mental-health sessions. Nothing in the record shows

the mother alerted the court to a problem or asked for additional services. Without

that earlier challenge, there is no basis to address the issue further.

       Additional Six Months.

       The mother’s third argument is that, rather than termination, she should

have been granted an additional six months to become ready to take on custody

of the child. See In re W.T., 967 N.W.2d 315, 322 (Iowa 2021); see also Iowa

Code § 232.117(5) (“If after a hearing the court does not order the termination of

parental rights . . . the court may adjudicate the child to be a child in need of

assistance and may enter an order in accordance with the provisions of

section . . . 232.104.”); see also id. § 232.104(2)(b) (permitting the juvenile court

to “enter an order pursuant to section 232.102 to continue placement of the child

for an additional six months”). A six-month extension is appropriate when the

parent can prove barriers to reunification would be alleviated within that time.

W.T., 967 N.W.2d at 323; see also Iowa Code § 232.104(2)(b).

       Here, the child had been out of the mother’s care for nine months at the

time of the termination hearing; yet, we acknowledge that the mother made

progress towards reunification. Still, she had not secured adequate housing or


7 We cannot help but note with concern that the testimony confirmed a three-month
delay in scheduling these necessary evaluation tools.
                                          10


proved to providers that she could care for the child on a full-time basis. Neither

in her argument in front of the juvenile court nor in her brief has she supplied us

with a plan of action; instead, she offers only that with more services, it is feasible

that six months could be enough time. And, in contrast, the DHS social worker

testified that she did not believe the mother could change in six months and other

witnesses believed that the mother would return to her pre-removal behavior

without DHS’s involvement. As the mother has not shown that she and the child

could be reunified in six months, an extension is not appropriate. See In re A.M.,

843 N.W.2d 100, 112 (Iowa 2014) (“It is well-settled law that we cannot deprive a

child of permanency after the State has proved a ground for termination under

section 232.116(1) by hoping someday a parent will learn to be a parent and be

able to provide a stable home for the child.” (citation omitted)).

       Best Interests.

       The mother’s final challenge concerns the child’s best interests. When

considering the child’s best interests, we “give primary consideration to the child’s

safety, to the best placement for furthering the long-term nurturing and growth of

the child, and to the physical, mental, and emotional condition and needs of the

child.” Iowa Code § 232.116(2). In her petition on appeal, the mother generally

states that termination is not in the child’s best interests with some reference to a

strong bond between the two. Assuming that is the theme, we note: “It is simply

not in the best interests of children to continue to keep them in temporary foster

homes while the natural parents get their lives together.” In re A.B., 815 N.W.2d

764, 778 (Iowa 2012) (citation omitted). “Courts are obliged to move urgently to

achieve the ends that will best serve the child’s interests because childhood does
                                         11

not ‘await the wanderings of judicial process.’” In re J.C., 857 N.W.2d 495, 502

(Iowa 2014) (citation omitted). After reviewing the considerations involved with a

best-interests claim, we find the child’s needs are best met by termination of the

mother’s parental rights so that the child can be nurtured in a stable forever home.

Conclusion.

       Because the State sufficiently proved that the child could not be returned to

the mother’s custody at the time of the termination hearing, the mother did not

preserve error as to the State’s reasonable efforts, the mother did not show an

additional six months would have eliminated the barriers to reunification, and

because the termination is in the best interests of the child, we affirm the juvenile

court’s ruling.

       AFFIRMED.